 


 HR 2337 ENR: Lake Hill Administrative Site Affordable Housing Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2337 
 
AN ACT 
To provide for the conveyance of the Forest Service Lake Hill Administrative Site in Summit County, Colorado. 
 
 
1.Short titleThis Act may be cited as the Lake Hill Administrative Site Affordable Housing Act. 
2.DefinitionsIn this Act: 
(1)CountyThe term County means Summit County, Colorado. 
(2)Lake Hill Administrative SiteThe term Lake Hill Administrative Site means the parcel of approximately 40 acres of National Forest System land in the County, as depicted on the map entitled Lake Hill Administrative Site and dated June 2012. 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. 
3.Conveyance of Forest Service Lake Hill Administrative Site, Summit County, Colorado 
(a)Conveyance authorityUpon receipt of an offer from the County in which the County agrees to the condition imposed by subsection (c), the Secretary shall use the authority provided by the Forest Service Facility Realignment and Enhancement Act of 2005 (Public Law 109–54; 16 U.S.C. 580d note) to convey to the County all right, title, and interest of the United States in and to the Forest Service Lake Hill Administrative Site. 
(b)Application of law 
(1)Treatment as administrative siteThe Lake Hill Administrative Site is considered to be an administrative site under section 502(1)(A) of the Forest Service Facility Realignment and Enhancement Act of 2005 (Public Law 109–54; 16 U.S.C. 580d note). 
(2)ExceptionSection 502(1)(C) of that Act does not apply to the conveyance of the Lake Hill Administrative Site. 
(c)CostsThe County shall be responsible for processing and transaction costs related to the direct sale under subsection (a). 
(d)ProceedsProceeds received from the conveyance pursuant to subsection (a) shall be available, without further appropriation and until expended, for capital improvement and maintenance of Forest Service facilities in Region 2 of the United States Forest Service. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
